11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Ex parte DeCamren Deshon Sims,                * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CR48745.

No. 11-17-00083-CR                            * May 25, 2017

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

   This court has considered DeCamren Deshon Sims’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.